UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1559



MICHAEL L. BUESGENS,

                                               Plaintiff - Appellant,

           versus


CHRISTINE    C.    FREELAND;    DEBRA   WEHMEIER,
Regional Vice President Riverstone Residential
SC, LLC; CHARLES EADS BROWN; HOWARD M.
BOOKSTAFF; HOOVER SLOVACEK, LLP; NATIONAL
APARTMENT     ASSOCIATION;     TEXAS    APARTMENT
ASSOCIATION; AUSTIN APARTMENT ASSOCIATION;
ARNOLD CARLTAUCH; JACK C. MOSS; KYLE TAUCH,
Respondent Superiors; FALCON GROUP; GARY KIN
OLDHAM, Partner; ROBERT A. FAITH, President;
GREYSTAR HOLDINGS, INCORPORATED; J. FRANK
MILLER, Respondent Superior; JPI PARTNERS;
JEFFERSON AT FALCON RIDGE; DAVID B. ARMBRUST,
Attorney Respondent Superior; GREGORY S.
CAGLE; ARMBRUST R. BROWN, LIMITED LIABILITY
PARTNERSHIP;      DUNHAN     JEWETT,     Attorney
Respondent Superior; SHELLEY BUSH MARMON,
Attorney; CRADY JEWETT R M MCCULLY, LLP; MEASN
MONIQUE GOERES, Human Relations Manager Grande
Communications; ANDIRUH (ANDY) SARWAL; ANDREW
KEVER, General Counsel Respondent Superior;
GRANDE   COMMUNICATIONS, Winstead,        P.   C.;
CHESTER E. BEAVER, City of Austin, Texas
Attorney; ANN MORGAN, Attorney City of Austin,
Texas; JOHN A. BENAVIDES, Investigator City of
Austin; CHARLES H. GORHAM, Administrator City
of Austin; CITY OF AUSTIN, TEXAS; TRAVIS
COUNTY, TEXAS; FELIX TARANGO, Assistant Travis
County Attorney; JOSEPH ROSSER, Deputy; BRUCE
ELFANT, Constable Precinct 5, Travis County;
EDWARD    CURRY,     Sergeant    Travis     County
Constable;    RIVERSTONE    OPERATING    COMPANY,
INCORPORATED;       RYAN     GOERES,     District
Superintendent Hunt Oil Company; KIM KENDRICK,
Assistant Secretary, U. S. Department of
Housing and Urban Development - Fair Housing
Equal Opportunity FHEO, Fair Housing FHEO,
Fair Housing Assistance Program - FHMP,
individually and in her official capacity;
MILTON   TURNER,   Director   Compliance   and
Disability Rights - HUD - FHEO - FHAP,
individually and in his official capacity;
GARRY SWEENEY; JOSEPH CASTILLO, Director HUD -
FHEO - FHAP Field Office, individually and in
his official capacity; ALPHONSO JACKSON,
Secretary HUD #06-06-293-8 City of Austin,
Texas HUD Certified Fair Housing Office - FHAP
FHEO    No.     01-06-0028-HG/COA      EE/FHO,
individually and in his official capacity;
JACK E. FRITTS, Maintenance - Falcon Ridge
Apartments, et al; RIVERSTONE RESIDENTIAL, SC,
LIMITED LIABILITY COMPANY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-01363-DKC)


Submitted:   November 26, 2007           Decided:   December 21, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael L. Buesgens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

          Michael L. Buesgens seeks to appeal the transfer of his

pending 42 U.S.C. § 1983 (2000) action from the District of

Maryland to the Western District of Texas. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).       It is well-settled that transfers

under 28 U.S.C. § 1404(a) (2000) are not appealable final orders.

See In re Carefirst of Md., Inc., 305 F.3d 253, 262 (4th Cir.

2002); Gower v. Lehman, 799 F.2d 925, 927 (4th Cir. 1986).           We

therefore lack jurisdiction to entertain this appeal. Accordingly,

we deny Buesgens’ motions for production of documents and for

“Joinder of Civil Actions.” We also deny Buesgens’ “Motion for

relief   from     Judge   Sam   Sparks’   order   closing   Civil   No.

1:07cv00444SS.”    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             DISMISSED




                                  - 3 -